Messmore, J.,
concurring.
The rule as announced in the opinion is the one required in applying subdivision 3, sec. 48-121, Comp. St. 1929, as indicated by the decisions cited therein. The Nebraska workmen’s compensation law is a separate, independent act, having as its fundamental purpose a fixed schedule of disability benefits for an employee for the loss of a member, or loss of use or function of a member, of his body, brought about by an accident arising out of and in the course of his employment. The underlying purpose is to fix the industrial disability of the injured employee.
In the instant case Bronson’s vocation was that of a lineman. He had been trained in this field and was an efficient *285employee. Due to the accident resulting in his injury in the course of his employment, he can no longer carry on the very work for which he was trained and the vocation which he followed. His industrial loss in the field where he is most efficient is greater than the loss or disability provided for in the schedule; that is, subdivision 3, sec. 48-121, Comp. St. 1929. In fact, in applying the language of this subdivision, his industrial loss is not a matter that is given consideration in the awarding of compensation benefits.
It is my opinion that subdivision 3, sec. 48-121, Comp. St. 1929, is inequitable, In that it fails to take this essential element into consideration in determining compensation benefits. As a concrete example: A technician, who, by excellent eyesight and a keen sense of touch and with dexterity of hands and fingers, works with precision instruments and Intricate mechanisms, loses an eye in the course of his employment. As a result, he is totally and permanently disabled from carrying on the vocation in which he was trained. Considering subdivision 3 as it now exists, its benefits are determined by a hard and fast schedule that gives no consideration to his industrial loss. As far as the workman is concerned, the rule is harsh and unfair. In many kindred cases, the result is just as inequitable.
I submit that the degree of disability should, to some extent at least, be based upon the industrial loss to the employee, and that the legislature should take cognizance of this fundamental and essential element which has heretofore been totally .ignored, in so far as injuries arising under subdivision 3, sec. 48-121, supra, are concerned.- It is our obligation to follow the plain wording of the statute. In my judgment, the subject herein discussed should be given further legislative consideration, in' order that the beneficent purposes of the act may be more commensurate with the industrial disability sustained.